Per Curiam.

We are asked to determine whether a farm using power-driven machinery qualifies as a workshop, factory or construction industry under Ohio Adm.Code Chapters 4121:1-3 and 4121:1-5. We find sua sponte, however, that appellant’s failure to exhaust his available administrative remedies precludes us from reaching this question.
Under Ohio Adm.Code 4121-3-20(G), a party may seek rehearing of a VSSR decision within thirty days of the order’s receipt. The present record contains no evidence of a rehearing request, indicating instead that appellant filed his mandamus petition just fifteen days after the staff hearing officer’s order was mailed. Appellant’s failure to exhaust his available administrative reme*193dies bars the issuance of a writ of mandamus. See State, ex rel. Schindel, v. Rowe (1971), 25 Ohio St.2d 47, 54 O.O.2d 173, 266 N.E.2d 569. Accordingly, the judgment of the court of appeals is affirmed, but for the reasons stated herein.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.